Citation Nr: 1018048	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  09-02 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to 
January 1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 2008 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.

The July 2008 rating decision granted service connection for 
tinnitus and assigned a rating of 10 percent, effective 
December 12, 2007.  The Veteran filed a notice of 
disagreement with regard to the rating assigned for tinnitus, 
and a statement of the case was issued in January 2009 which 
continued the 10 percent rating.  The Veteran has not 
submitted a substantive appeal as to this matter.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In January 2009 the Veteran elected to have a Board 
videoconference hearing, and one was scheduled.  However, in 
April 2010, prior to the scheduled April 13, 2010 hearing, 
the Veteran outlined circumstances that precluded his 
appearance for the Board videoconference hearing and 
requested that such hearing be rescheduled.  The Board finds 
that good cause (attending to a family medical matter) has 
been provided as to his request to reschedule the April 13, 
2010 Board videoconference hearing.  As such, the Veteran 
should be afforded another opportunity to provide testimony 
as to the issue on appeal at a Board videoconference hearing.  
See 38 C.F.R. § 20.704(d) (2009).

In view of the foregoing, the case is hereby remanded for the 
following action:

Schedule the Veteran for a 
videoconference hearing before a Veterans 
Law Judge of the Board of Veterans' 
Appeals, at the local RO, in accordance 
with docket number order.  Notice of the 
scheduled hearing should be provided to 
the Veteran at his most recent address of 
record.

The purpose of this remand is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case either favorable or unfavorable at this time.  No action 
is required of the Veteran until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).





